IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2009
                                     No. 09-10882
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JEFFREY CHARLES BRUTEYN,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:09-CR-136-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Jeffrey Bruteyn appeals the district court’s order affirming the magistrate
judge’s pretrial detention order. The magistrate judge ruled that no condition
or combination of conditions can reasonably assure Bruteyn’s presence at trial.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 09-10882

The district court ruled that the rebuttable presumption of detention set forth
in 18 U.S.C. § 3142(e) is applicable and had not been rebutted, that Bruteyn will
be a danger to the community if he were released pending trial, and that no con-
dition or combination of conditions can reasonably assure his presence at judicial
proceedings.
      A judicial officer may order a defendant detained pending trial if the offi-
cer finds, by a preponderance of the evidence, that “no condition or combination
of conditions will reasonably assure the appearance of the person,” or, by clear
and convincing evidence, that “no condition of combination of conditions will rea-
sonably assure . . . the safety of any other person and the community.”
§ 3142(e), (f); see United States v. Fortna, 769 F.2d 243, 250 (5th Cir. 1985). Ab-
sent an error of law, we will uphold a district court’s pretrial detention order if
it is supported by the proceedings in that court. United States v. Rueben, 974
F.2d 580, 586 (5th Cir. 1992).
      The determination of the magistrate judge and the district court that the
government had shown by a preponderance of the evidence that no condition or
combination of conditions could reasonably assure Bruteyn’s presence at judicial
proceedings is supported by the record. See United States v. Westbrook, 780 F.2d
1185, 1189-90 (5th Cir. 1986); Fortna, 769 F.2d at 250. Although Bruteyn ar-
gues that the ruling that the rebuttable presumption was applicable is erroneous
and that the determination that he is a danger to the community is not support-
ed by written factual findings or legal analysis, we do not reach those issues.1
Instead, we affirm the detention order on the district court’s alternative finding
that no condition or combination of conditions can reasonably assure Bruteyn’s
presence at future judicial proceedings. See United States v. Hare, 873 F.2d 796,
799 (5th Cir. 1989).
      AFFIRMED.


      1
          The government concedes that the rebuttable presumption is not applicable.

                                             2